DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 01/07/2021. An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 15 – 17 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (US 4,281,339) in view of Applicant’s Admitted Prior Art as published in US 2021/0377496 (hereinafter AAPA).
Regarding claim 1, Morishita et al. disclose an image sensor, comprising: a pixel array (8,18,21,13), the pixel array including a plurality of pixels configured to perform a sensing operation by collecting a photo-charge generated by a light (fig. 7); a row driver configured to drive the plurality of pixels row by row (c.11,ll.9-12,29-32: charges driven and transferred in the row direction); and a controller configured to control the pixel array and the row driver such that a sensing sensitivity of blue pixels among the plurality of pixels is higher than a sensing sensitivity of red pixels and a sensing sensitivity of green pixels among the plurality of pixels (c.7, ll.7-35: when the solid state image pick-up device 18 in charge of the blue color light is driven by the method described above, the blue color sensitivity increases to twice what it otherwise would be thus preventing decrease in the blue color sensitivity). Morishita fails to explicitly disclose wherein the pixel array is disposed under a display panel.
AAPA discloses that  a camera module may be disposed under a display panel to provide a wide display screen (¶3). It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to have included the teachings of AAPA into Morishita because an artisan of ordinarily skill would recognize that this would result in a high performance digital camera in a mobile device or smartphone.

Regarding claim 4, Morishita et al. in view of AAPA disclose all of the aforementioned limitations of claim 1. Morishita also teaches wherein the sensing operation of each blue pixel is performed two or more times when the sensing operation of each red pixel and each green pixel is performed once (fig. 3; c.6, ll.45-62: blue pixels are sampled twice).

Regarding claim 15, Morishita et al. disclose an image sensor, comprising: a pixel array (8,18,21,13), the pixel array including a plurality of pixels configured to perform a sensing operation by collecting a photo-charge generated by a light (fig. 7); a row driver configured to drive the plurality of pixels row by row (c.11,ll.9-12,29-32: charges driven and transferred in the row direction); and a controller configured to control the pixel array and the row driver such that a sensing sensitivity of blue pixels among the plurality of pixels is higher than a sensing sensitivity of red pixels and a sensing sensitivity of green pixels among the plurality of pixels (c.7, ll.7-35: when the solid state image pick-up device 18 in charge of the blue color light is driven by the method described above, the blue color sensitivity increases to twice what it otherwise would be thus preventing decrease in the blue color sensitivity). Morishita fails to explicitly disclose a housing case having an upper surface, the upper surface having an opening; a display panel disposed in the opening of the housing case and wherein the pixel array is disposed under a display panel.
AAPA discloses most smartphones have a built-in digital camera and that  a camera module may be disposed under a display panel to provide a wide display screen (¶3). It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to have included the teachings of AAPA into Morishita because an artisan of ordinarily skill would recognize that this would result in a high performance digital camera in a mobile device or smartphone.

Claims 16 - 17 is rejected as applied to claim 1 above. The method steps as claimed would have been implied by the apparatus of Morishita et al. in view of AAPA.

Claim 20 rejected as applied to claim 4 above. The method steps as claimed would have been implied by the apparatus of Morishita et al. in view of AAPA.

Claim(s) 2, 5 – 12 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (US 4,281,339) in view of AAPA in view of Fan (US 9,319,611).
Regarding claim 2, Morishita et al. in view of AAPA disclose all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose wherein the pixel array further includes: node connection switches configured to electrically connect common floating diffusion nodes of two or more blue pixels that are adjacent to each other when the sensing operation of the blue pixels is performed.
	In the same field of endeavor, Fan teaches a flexible binning technique wherein pixels of the same color can be summed (fig. 8; c,6, ll.45-52). In light of the teaching of Fan, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Fan’s teaching in Morishita’s system because an artisan of ordinarily skill would recognize that this would result in better quality images without motion artifacts.

Regarding claim 5, Morishita et al. in view of AAPA disclose all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose wherein the plurality of pixels are grouped into a plurality of tit pixel groups such that each unit pixel group includes one red pixel. two green pixels and one blue pixel that are electrically connected to one common floating diffusion node through respective transfer gates.
	In the same field of endeavor, Fan teaches a flexible binning technique wherein pixels of the same color can be summed via a common node and the pixels are arranged in a Bayer arrangement (fig. 8; c,6, ll.45-52). In light of the teaching of Fan, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Fan’s teaching in Morishita’s system because an artisan of ordinarily skill would recognize that this would result in better quality images without motion artifacts.

Regarding claim 6, Morishita et al. in view of AAPA in view of Fan disclose all of the aforementioned limitations of claim 5. Fan also teaches wherein the plurality of unit pixel groups are grouped into a plurality of unit operation groups such that each unit operation group includes two unit pixel groups that are adjacent to each other in a row direction, and wherein the pixel array further includes: a row node connection switch connected between two common floating diffusion nodes included in each unit operation group (fig. 8; c,6, ll.45-52: flexible binning technique wherein pixels  (in common rows or columns) of the same color can be summed via a common node and the pixels are arranged in a Bayer arrangement).

Regarding claim 7, Morishita et al. in view of AAPA in view of Fan disclose all of the aforementioned limitations of claim 6. Fan also teaches wherein the row node connection switch is turned on such that the photo-charge collected by two blue pixels included in each unit operation group is summed when the sensing operation of the blue pixels is performed (fig. 8; c,6, ll.45-52: flexible binning technique wherein pixels  (in common rows or columns) of the same color can be summed via a common node and the pixels are arranged in a Bayer arrangement).

Regarding claim 8, Morishita et al. in view of AAPA in view of Fan disclose all of the aforementioned limitations of claim 6. Fan also teaches wherein the column node connection switch is turned on such that the photo-charge collected by two blue pixels included in each unit operation group is summed when the sensing Operation of the blue pixels is performed (fig. 8; c,6, ll.45-52: flexible binning technique wherein pixels (in common rows or columns) of the same color can be summed via a common node and the pixels are arranged in a Bayer arrangement).

Regarding claim 9, Morishita et al. in view of AAPA in view of Fan disclose all of the aforementioned limitations of claim 8. Fan also teaches wherein the column node connection switch is turned on such that the photo-charge collected by two blue pixels included in each unit operation group is summed when the sensing operation of the blue pixels is performed (fig. 8; c,6, ll.45-52: flexible binning technique wherein pixels  (in common rows or columns) of the same color can be summed via a common node and the pixels are arranged in a Bayer arrangement).

Regarding claim 10, Morishita et al. in view of AAPA in view of Fan disclose all of the aforementioned limitations of claim 5. Fan also teaches wherein the plurality of unit pixel groups are grouped into a plurality of unit operation groups such that each unit operation group includes four unit pixel groups that are adjacent to each other in a row direction and a column direction, and wherein the pixel array further includes: at least one row node connection switch and at least one column node connection switch connected between four common floating diffusion nodes included in each unit operation group (fig. 8; c,6, ll.45-52: flexible binning technique wherein pixels  (in common rows or columns) of the same color can be summed via a common node and the pixels are arranged in a Bayer arrangement).

Regarding claim 11, Morishita et al. in view of AAPA in view of Fan disclose all of the aforementioned limitations of claim 10. Fan also teaches wherein the row node connection switch and the column node connection switch are turned on such that the photo-charge collected by four blue pixels included in each unit operation group is summed when the sensing operation of the blue pixels is performed (fig. 8; c,6, ll.45-52: flexible binning technique wherein pixels  (in common rows or columns) of the same color can be summed via a common node and the pixels are arranged in a Bayer arrangement).

Regarding claim 12, Morishita et al. in view of AAPA in view of Fan disclose all of the aforementioned limitations of claim 5. Morishita also teaches wherein the sensing operation of the one blue pixel included in each unit pixel group is performed two or more times when the sensing operation of the one red pixel and the two green pixels included in each unit pixel group is performed once (fig. 3; c.6, ll.45-62: blue pixels are sampled twice).

Claims 19 is rejected as applied to claim 2 above. The method steps as claimed would have been implied by the apparatus of Morishita et al. in view of AAPA in view of Fan.

Claim(s) 3 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (US 4,281,339) in view of AAPA in view of Li et al. (US 2017/0125490).
Regarding claim 3, Morishita et al. in view of AAPA disclose all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose wherein a number of the blue pixels included in the pixel array is greater than a number of the red pixels included in the pixel array and a number of the green pixels included in the pixel array.
	In the same field of endeavor, Li teaches a pixel array and display panel wherein the number of the blue sub-pixels is greater than either of the number of the green sub-pixels and the number of the red sub-pixels (¶22, 71). In light of the teaching of Li, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Li’s teaching in Morishita’s system because an artisan of ordinarily skill would recognize that this would result in better quality displayed images improved efficiency.

Claim 19 is rejected as applied to claim 3 above. The method steps as claimed would have been implied by the apparatus of Morishita et al. in view of AAPA in view of Li et al.

Claim(s) 13 – 14 rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (US 4,281,339) in view of AAPA in view of Fan in view of Kang et al. (US 2006/0238123).
Regarding claim 13, Morishita et al. in view of AAPA disclose all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose wherein the plurality of pixels are grouped into a plurality of unit pixel groups such that each unit pixel group includes red pixel, green pixel and blue pixels that are electrically connected to one common floating diffusion node through respective transfer gate. 
	In the same field of endeavor, Fan teaches a flexible binning technique wherein pixels of the same color can be summed via a common node (fig. 8; c,6, ll.45-52). In light of the teaching of Fan, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Fan’s teaching in Morishita’s system because an artisan of ordinarily skill would recognize that this would result in better quality images without motion artifacts. The combination fails to explicitly disclose wherein each unit pixel group includes one red pixel, one green pixel and two blue pixels.
	However, Kang teaches a pixel array with unit pixels with a red:blue:green ratio of 1:2:1 (fig. 5-6; ¶48). In light of the teaching of Kang, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Kang’s teaching in Morishita’s system because an artisan of ordinarily skill would recognize that this would result in better quality images with improved sensitivity.

Regarding claim 14, Morishita et al. in view of AAPA in view of Fan in view of Kang disclose all of the aforementioned limitations of claim 13. The combination also teaches wherein the transfer gates corresponding to the two blue pixels included in each unit pixel group are simultaneously turned on when the sensing operation of the two blue pixels included in each unit pixel is performed (Fan fig. 8; c,6, ll.45-52: flexible binning technique wherein pixels  (in common rows or columns) of the same color can be summed via a common node and the pixels are arranged in a Bayer arrangement).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698